Eberhardt, Judge.
Our reversal of the trial court (110 Ga. App. 184, 138 SE2d 100) having been grounded upon the proposition that lack of venue would not appear without taking judicial notice of certain facts necessary to show the origin of the tort to be in the county where the action was brought, and the impropriety of taking judicial notice of the particular facts for the purpose of sustaining a motion to dismiss in the nature of a general demurrer and the Supreme Court having held on certiorari (220 Ga. 485, 139 SE2d 395) that in this type of action, brought under Code § 22-1102, allegation of facts showing the tort originated in that county was an essential ingredient of the cause of action, and absence of the allegation means the non-existence of the fact, and having reversed our judgment for that reason, we hereby vacate our judgment and affirm the judgment of the trial court.
The remainder of our judgment and opinion dealing with the question of where a newspaper libel occurs, being consistent with that of the Supreme Court, is adhered to.

Judgment affirmed.


Felton, C. J., Nichols, P. J., Bell, P. J., Frankum, Jordan, Hall, Russell and Pannell, JJ., concur.